PRUDENTIAL INVESTMENT PORTFOLIOS, INC. Prudential Asset Allocation Funds Prudential Conservative Allocation Fund Prudential Moderate Allocation Fund Prudential Growth Allocation Fund Supplement dated September 22, 2010 to the Prospectus dated December 1, 2009 At a recent meeting of the Board of Directors of the Prudential Investment Portfolios, Inc., the Board approved revisions to the customized blended benchmark of each of Prudential Conservative Allocation Fund, Prudential Moderate Allocation Fund and Prudential Growth Allocation Fund (individually, the “Fund” and collectively, the "PAA Funds").The Board has also approved setting a range around each Fund's target equity/fixed income allocation. This supplement amends the Prospectus of the PAA Funds and is in addition to any existing supplement to the PAA Funds' Prospectus. 1.The description of the customized blended benchmark for each of the PAA Funds set forth under "Glossary - Fund Indexes"is hereby deleted and replaced with the following: NewConservative Customized Blend. TheNew Conservative Customized Blend is a model portfolio consisting of the Russell 3000 Index (24%), the MSCI EAFE Index (10%), the Barclays Capital Aggregate Bond Index (29%), the Merrill Lynch 1-3 Corporate Index (29%),the Standard & Poor's (S&P) Developed BMI Property Net Index (5%) and the 3-Month T-Bill (3%). The New Conservative Customized Blend does not reflect deductions for any sales charges or operating expenses of a mutual fund. Source: Lipper Inc. NewModerate Customized Blend. TheNew Moderate Customized Blend is a model portfolio consisting of the Russell 3000 Index (43%), the MSCI EAFE Index (15%), the Barclays Capital Aggregate Bond Index (19%), the Merrill Lynch 1-3 Corporate Index (14%),the Standard & Poor's (S&P) Developed BMI Property Net Index (5%) and the 3-Month T-Bill (4%). The New Moderate Customized Blend does not reflect deductions for any sales charges or operating expenses of a mutual fund. Source: Lipper Inc. NewGrowth Customized Blend. TheNew Growth Customized Blend is a model portfolio consisting of the Russell 3000 Index (58%), the MSCI EAFE ND Index (24%), the Barclays Capital U.S. Aggregate Index (8%),the Standard& Poor's (S&P) Developed BMI Property Net Index (5%) and the 3-Month T-Bill (5%). The New Growth Customized Blend does not reflect deductions for any sales charges or operating expenses of a mutual fund. Source: Lipper Inc. Old Conservative Customized Blend.The Old Conservative Customized Blendis a model portfolio consisting of the Russell 3000 Index (25%), the MSCI EAFE Index (10%), the Barclays Capital Aggregate Bond Index (30%), the Merrill Lynch 1-3 Corporate Index (30%) and the Standard & Poor's (S&P) Developed BMI Property Net Index (5%). The Conservative Customized Blend does not reflect deductions for any sales charges or operating expenses of a mutual fund. Source: Lipper Inc. Old Moderate Customized Blend. The Old Moderate Customized Blendis a model portfolio consisting of the Russell 3000 Index (45%), the MSCI EAFE Index (15%), the Barclays Capital Aggregate Bond Index (20%), the Merrill Lynch 1-3 Corporate Index (15%) and the Standard &
